DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites “An optical device comprising the diffractive optical element.” Due to insufficient antecedent basis, this should be changed to “a diffractive optical element.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 & 9-17 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Gollier et al. (WO 2017/139245 A1).
	Regarding claim 1, Gollier discloses a diffractive optical element, comprising an optical surface comprised of a plurality of continuous three-dimensional curved surface units (Fig. 4B: 30 – diffraction element).
	Regarding claim 2, Gollier discloses each of the three-dimensional curved surface units has a material comprising an optical plastic or an optical glass (para [0047]: diffraction element 30 can be glass, plastic, etc.).  
	Regarding claim 3, Gollier discloses each of the three-dimensional curved surface units comprises one selected from the group consisting of a three-dimensional convex curved surface, a three-dimensional concave curved surface, and a three-dimensional wavy curved surface (see Fig. 4B).  
	Regarding claim 4, Gollier discloses the three- dimensional convex curved surfaces have equal convex heights (Fig. 4B).  
	Regarding claim 5, Gollier discloses the three- dimensional concave curved surfaces have equal concave heights (Fig. 4B).  
	Regarding claim 6, Gollier discloses a convex height of each of the three-dimensional convex curved surfaces is equal to a concave height of each of the three-dimensional concave curved surfaces (see Fig. 4B).  
	Regarding claim 7, Gollier discloses heights of a peak and valley of each of the three-dimensional wavy curved surfaces are equal to those of the peak and valley of one another of the three-dimensional wavy curved surfaces (Fig. 4B).  
Regarding claim 9, Gollier discloses in response to a laser being incident on the optical surface of the diffractive optical element, a large-angle diffraction pattern formed by multi-order diffraction is generated in a far field, and a central zero-order light spot has an energy equivalent to that of an adjacent order (see paras [0073]-[0074] & [0084]).  
Regarding claim 10, Gollier discloses an optical device comprising a diffractive optical element (Fig. 4B: 30 – diffraction element), wherein the diffractive optical element comprises an optical surface comprised of a plurality of continuous three-dimensional curved surface units (see Fig. 4B).  
Regarding claim 11, Gollier discloses each of the three-dimensional curved surface units has a material comprising an optical plastic or an optical glass (para [0047]: diffraction element 30 can be glass, plastic, etc.).  
Regarding claim 12, Gollier discloses each of the three-dimensional curved surface units comprises one selected from the group consisting of a three-dimensional convex curved surface, a three-dimensional concave curved surface, and a three-dimensional wavy curved surface (see Fig. 4B).  
Regarding claim 13, Gollier discloses the three-dimensional convex curved surfaces have equal convex heights (see Fig. 4B).  
Regarding claim 14, Gollier discloses the three-dimensional concave curved surfaces have equal concave heights (see Fig. 4B).  
Regarding claim 15, Gollier discloses a convex height of each of the three-dimensional convex curved surfaces is equal to a concave height of each of the three- dimensional concave curved surfaces (see Fig. 4B).  
Regarding claim 16, Gollier discloses heights of a peak and valley of each of the three-dimensional wavy curved surfaces are equal to those of the peak and valley of one another of the three-dimensional wavy curved surfaces (see Fig. 4B).  
Regarding claim 17, Gollier discloses in response to a laser being incident on the optical surface of the diffractive optical element, a large-angle diffraction pattern formed by multi-order diffraction is generated in a far field, and a central zero-order light spot has an energy equivalent to that of an adjacent order (paras [0073]-[0074] & [0084]).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872